DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 19 August 2021.
Claims 4 and 36 have been amended.
The 101 rejections for claims *** have been overcome by amendments.
The 112 (a) rejection for claim 35 has been overcome by amendments.
The 112 (b) rejections for claims 36 and 38 have been overcome by amendments.
Claim 35 has been cancelled.
Claims 39 have been added.
Claims 1-3 and 21-29 were previously and are still currently withdrawn.
Claims 4-11, 30-34, and 36-39 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Response to Arguments
Applicant's arguments filed 19 August 2021 with regards to the 112a rejection of claim 4, and in particular, to the use of computer vision techniques, has been fully considered but they are not persuasive.

With regards to the claims, the Applicant argues on page 12 of their response, “The Examiner argues that the claim 4’s recitation of ‘in response to the determining that the delivery location is inaccessible via a road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location,’ allegedly fails to comply with the written description requirement. Final Office Action, pp. 10-12.” The Applicant continues on page 13 of their response, “Without acquiescing to the propriety of this rejection, and solely to expedite prosecution, Applicant amends claim 4 to recite ‘in response to the determining that the delivery location is inaccessible via a road or pathway...,’ thereby rendering this rejection moot. Written description support for this amendment can be at least in paragraphs [0036]-[0046] of the Specification.”  The Examiner respectfully disagrees with the Applicant’s interpretation of broadest reasonable interpretation of the claimed invention, and the bounds of the original written description.  First, the Examiner notes that the rejection of previous claim 4 was not merely because of the partial claimed element, “inaccessible via road or pathway,” but instead the full element, “in response to the determining that the delivery location is inaccessible via a road or pathway, determining, by the location module 218 may determine vector map data based on the image data. As mentioned above, the map data may be in raster format, describing satellite photographs on a pixel-by-pixel basis. Embodiments may interpret these satellite photographs to determine map vector data using computer vision techniques.’ (Emphasis added).  Additionally, paragraph 41 states, ‘According to the computer vision techniques applied herein, every object class (such as primary, secondary roads) has its own special features that helps in classifying the class. Object class detection uses these special features. Road detector module 123 and/or 223 is configured to detect roads within an images. For example, the Viola-Jones detection technique, normally used for face detection, may be applied here to detect roads. The algorithm may comprise four stages: Haar Feature Selection, creating an integral image, Adaboost Training, and Cascading Classifiers. Using an object detection technique is applied, the pixels of the raster satellite image may be determined.’  (Emphasis added).  As shown here, the Applicant’s written description merely conveys that the server can use computer vision techniques to identify roads in a 

Applicant's arguments filed 19 August 2021 with regards to the 112a rejection of claim 4, and in particular to the operating a scanning device of the remote device have been fully considered but they are not persuasive.

With respect to claim 4, the Applicant argues on page 13 of their response, “The Examiner further argues that the claim 4’s recitation of ‘operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access a data network’ allegedly fails to comply with the written description requirement. Final Office Action, pp. 10-12. Applicant respectfully disagrees.”  The Examiner notes that the Applicant continues to quote paragraph 47 of the specification, which states, “[T]he navigational directions may also begin at a known structure or landmark, such as a religious building, a hospital, a shopping center, convenience store, a geological feature, or another known feature that is directly accessible from a public .

Applicant's arguments filed 19 August 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 17 of their response, “Here, the Examiner has overlooked or oversimplified the computationally complex portions of the foregoing claim features. For example, the Examiner’s characterization of ‘determining navigational instructions and encoding the instructions into a location code which is stored...’ overlooks that the navigational instructions are encoded into a plurality of 8-bit code words that are used when ‘creating...a location code comprising the 8-bit code words such that the location code contains the encoded navigational route,’ as recited in claim 4. A person of ordinary skill in the art would not find it practical to perform at least the recited ‘determining...a navigational route,’ ‘encoding...the navigational route,’ and ‘creating...a location code comprising the 8-bit code words such that the location code contains the encoded navigational route step mentally’ steps mentally or with pen and paper. Therefore, claim 4 does not recite a mental process and is in condition for allowance.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has failed to provide any evidence or reasoning 
The Applicant continues on pages 17 and 18 of their response, “Further, claim 4 does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. For example, the claimed ‘operating’ and ‘displaying’ steps are clearly recitations that do not involve any method of organizing human activity because these features do not involve fundamental economic principles, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. Thus, claim 4 is eligible at least because it does not recite a judicial exception.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner notes that that this argument was previously addressed in paragraph 9 of the Final Rejection mailed 20 May 2021, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 18 of their response, “But even if claim 4 does recite a mental process or method of organizing human activity (which Applicant does not concede), claim 4 has additional elements that integrate the alleged abstract ideas into a practical application, or that amount to significantly more than the alleged abstract idea, because they show an improvement to another 
The Applicant continues on page 20 of their response, “The Examiner argues that ‘extending the service to no signal environments, merely encompasses performing a navigation without a computer or internet connection, which is the conventional and traditional means of navigation using maps that has existed throughout history.’ However, the Examiner overlooks the deficiencies of conventional maps and oversimplifies the claimed technological advancement. Specifically, it appears that the Examiner conflates general navigation with electronic navigation when (1) a data network connection is unavailable and (2) map data is unavailable.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, with respect to the Applicant’s statement with regards to the previous Examiner argument, it is noted that the response was given in response to the Applicant’s argument that the claims improved electronic navigation, “by improving the navigation accuracy and range of a remote device by extending the usefulness of the technology into no signal environments, and environments in which the remote device does not have access to vector map data.”  With regards to the response given by the Examiner, the Examiner was referencing the means of navigation and delivery conducted long before the Internet has even existed, and thus, no cellular networks existed.  In particular, acquiring navigational steps, and conducting deliveries through areas without data networks, for example a delivery in a year before 1900 did not rely upon data networks or electricity to be conducted and carriers could navigate with maps or directional steps.  The Applicant’s argument, that providing navigational 

Applicant’s arguments with respect to claim 4 with regards to the newly added amendment that the delivery location is located outside a cellular data network have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 19 August 2021 with regards to Bonnell disclosing encoding the navigational route into a plurality of 8-bit code words have been fully considered but they are not persuasive.

With respect to claim 4, the Applicant argues on page 26 of their response, “But Bonnell does not teach or suggest ‘encoding, by the processor of the server, the he location identifier may be the only piece of information that the Post or carrier needs to in order to make delivery. The postal code portion of the location identifier allows the destination Post or delivery service to route the package to the appropriate local or unit delivery facility within their distribution networks as needed. Once at the local or unit delivery facility, the local carrier can use the grid coordinate portion of the location identifier to determine the physical delivery location and/or route. FIG. 4 depicts a block diagram of one embodiment of a system configured for use with the location identification grid 100. The system 400 can comprise a variety of features configured to perform a variety of functions. In some embodiments, the features and components of the system 400 can be independent, can be communicatingly linked, can be controllably linked, or can be linked in any other desired fashion.” (Emphasis added).  In this case, Bonnell has disclosed forming a location code, wherein the location code includes multiple portions, including a portion with instructions to route the item to a local facility, and a portion with information for .

Applicant's arguments filed 19 August 2021 with regards to Bonnell disclosing creating a location code comprising the 8-bit code words have been fully considered but they are not persuasive.

With respect to claim 4, the Applicant argues on page 27 of their response, “As stated above, Bonnell creates a location identifier, and a delivery agent may use that location identifier to obtain route directions, from a separate routing service, to the delivery location represented in the location identifier. Bonnell’s location identifier is not, and does not contain, a ‘navigational route.’ Rather, Bonnell’s location identifier, at best, represents a delivery point. Thus, Bonnell does not teach of suggest ‘creating, by the processor of the server, a location code comprising the 8-bit code words such that the location code contains the encoded navigational route,’ as recited in claim 4.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the broadest reasonable interpretation of the claimed invention and the teachings of the prior art of record.  As noted above, the Examiner has shown Bonnell teaches the encoding of a route into 8-bit code words, and creating a location code using this information.  Thus, the Examiner 

Applicant’s arguments with respect to claim 4 with regards to operating a scanning device, of a remote device, to scan a location code, wherein the remote device is unable to connect to the cellular data network have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 19 August 2021 with regards to the combination of references have been fully considered but they are not persuasive.

The Applicant argues on page 31 of their response, “Bonnell’s method for providing an allegedly precise, intuitive, and accurate location identification expressly overcomes the alleged deficiencies of landmark-based methods, like that of Ettinger. For example, Bonnell expressly contends that ‘[w]hile relative location is simple, it is difficult to reliably use, as landmarks may be difficult to consistently identify’ and ‘is also difficult to use because the landmarks and other identifying features can change over time.’ Bonnell, [0005]. Bonnell further provides that ‘[i]n light of these shortcomings, a new method and system of location identification is required to facilitate intuitive and accurate location identification.’ Bonnell, [0009]. Thus, modifying Bonnell with Ettinger’s landmark-based methods would render In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, though Bonnell has disclosed that it may be difficult to rely on landmarks to navigate, the Examiner notes that Ettinger’s teachings do not teach away or counter this supposed deficiency.  Notably, Bonnell specifically states in paragraph 5, “Determining relative location is a long used method of developing location identification. Relative location is with reference to landmarks or other identifying features. While relative location is simple, it is difficult to reliably use, as landmarks may be difficult to consistently identify. Relative location is also difficult to use because the landmarks and other identifying features can change over time. Thus, while relative location is useful in facilitating location identification, it also has drawbacks.” (Emphasis added).  In this case, Bonnell has disclosed navigating using landmarks and relative locations has drawbacks, and thus seeks enerate route guidance information including one or more road-based references and one or more landmark-based references.”  (Emphasis added).  As shown here, Ettinger has disclosed generating a route using road-based references and landmark based references.  Further, as disclosed in paragraphs 29-32, landmarks can be excluded from route guidance when they are deemed inconclusive, and a starting point can also be set as a landmark.  Additionally, with specific regards to off-road landmarks, paragraphs 33 and 34 have disclosed that these may be used as well.  Thus, Ettinger does not disclose navigating using solely landmarks, but also specific route and road guidance.  Therefore, Ettinger does not teach away from Bonnell, and its combination would not render Bonnell incompatible for its intended purpose. Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on pages 31 and 32 of their response, “The Office’s proposed combination, requires modifying Bonnell’s method and system by: accepting a ‘user selection on the map indicat[ing] the latitude, longitude, and altitude of the location,’ as allegedly taught by Hurley; determining a ‘route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area,’ as allegedly taught by Kazama; and provide a travel route using ‘landmarks for guidance.’ Final Office Action, pp. 28-In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the Examiner has relied upon the teaching and techniques well-known to ones skilled in the art, and identified the combination of references, along with reasons for why the specific combinations would have been obvious.   As the Applicant has failed to show why the specific references cannot be combined, or why the Examiner’s statement of obviousness is flawed, the Examiner is unpersuaded by the conclusory argument by the Applicant.  Therefore the Examiner maintains that this rejection is proper.

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 4-11, in the reply filed on 3 September 2020 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11, 30-34, and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 4, the Applicant has amended the claim to state, “in response to the determining that the delivery location is inaccessible via the publically maintained road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has amended the claim to state that in response to determining that the delivery location is inaccessible via the publically road or pathway, a server determines a missing path by applying a computer vision technique.  In this case, the Applicant has merely described using computer vision techniques in paragraphs 40 and 41 of their specification.  Paragraph 40 states, “Second, in another embodiment, location module 218 may determine vector map data based on the image data. As mentioned above, the map data may be in raster format, describing satellite photographs on a pixel-by-pixel basis. Embodiments may interpret these satellite photographs to determine map vector data using computer vision techniques.” (Emphasis added).  Additionally, paragraph 41 states, “According to the computer vision techniques applied herein, every object class (such as primary, secondary roads) has its own special features that helps in classifying the class. Object class detection uses these special features. Road detector module 123 and/or 223 is configured to detect roads within an images. For example, the Viola-Jones detection technique, normally used for face detection, may be applied here to detect roads. The algorithm may comprise four 

With respect to claim 4, the Applicant has amended the claim to state, “operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access the cellular data network.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has amended the claim to state that the remote device operates a scanning device communicatively coupled to the remote device, and that this operation occurs when the remote device is detected at the landmark and is unable to access a cellular data network.  The Applicant has failed to provide a written description that the remote device recited previously within the claim (the remote device that 

With respect to claim 39, the Applicant has claimed, “wherein operating the scanning device communicatively coupled to the remote device to scan the location code further comprises decoding the navigational route from the location code without accessing the cellular data network.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has added this claim, and referred to the scanning device of the remote device decoding the navigational route from the location code without accessing the cellular data network.  As noted above, the Applicant’s original disclosure has failed to disclose that the remote device recited previously within claim 4 (the remote device that provides its current location and global location data to a server, and receives the location code from the server), additionally has 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11, 30-34, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 4, the Applicant claims, “receiving, by a processor of a server, from a remote device, a current location of the remote device and global location data describing at least longitude, latitude, and altitude of a delivery location, wherein the delivery location is located outside a cellular data network… transmitting, by the processor of the server, the location code to the remote device; receiving, by a processor of the remote device, the location code; operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access the cellular data network; and displaying, by the processor of the remote device, the ordered set of navigational instructions based on the scanning of the location code.”  The Applicant has rendered the claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has referred to a remote device transmitting information to a remote server, the remote device receiving information from the remote server, and concluding that the remote device is unable to connect to a cellular data network.  It remains unclear as to how a remote device is capable of transmitting and receiving information to and from a remote server, over an implied network, however at the same time, not be capable of accessing a cellular data network.  It is unclear if the Applicant intends for the remote device to be able to connect to the server using some other form of communication (e.g. Wi-Fi, satellite, WAN, RFID, etc.) at all times, but not just cellular communication, or if the Applicant intends for the remote device to be able to communicate with the server using cellular data communications at all times, except when the remote device is at the detected landmark and destination location.  For the purpose of examination, the Examiner will interpret the remote device to be able to communicate with the server with any network technology, except at the landmark and destination, a cellular 

With respect to claim 36, the Applicant claims, “wherein the delivery location is at least one of a rural location, a nomad location, and an adventure location and is located outside a current mail carrier coverage.”  The terms “rural location,” “a nomad location,” and “an adventure location,” in the claim are relative terms which renders the claim indefinite. The term “rural location,” “a nomad location,” and “an adventure location,” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the Applicant has failed to provide any definition which would define “rural location,” “a nomad location,” and “an adventure location;” how these locations differentiate from each other; or what makes these types of locations different from other locations that are outside a current mail carrier coverage.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein the delivery location is located outside a current mail carrier coverage.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-11, 30-34, and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The 
The limitations of receiving a current location and global location data of a delivery location; validating the received global location data; determining the delivery location is inaccessible via a road or pathway stored in a database, then detecting at a path using a computer vision technique and storing the detected path in database using a unique identifier; detecting a landmark at or adjacent to the path and storing the landmark in the database using an identifier; determining navigational data that comprises instructions for physically accessing the delivery location from the landmark; encoding the navigational data into a plurality of 8-bit code words; creating a location code in the form of a matrix barcode that comprises the 8-bit code words; storing the location code and the navigational data on the network database; transmitting the location code to the remote device; scanning 
This judicial exception is not integrated into a practical application.  In particular, the claims do not recite an improvement in the functioning of a computer, another technology, or technical field.  The claims do not recite the use or application of the abstract idea with or by a particular machine.  In addition, the claims do not recite the transformation of a particular article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use generic computer elements (processor of a server, processor of a remote device, computer vision techniques, scanning device) as tools to carry out the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, receiving account and location information and sending location codes to a user over a network, is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a 
The dependent claims, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite providing an interactive map to a user, receiving a selection of a delivery location, and determining the coordinates of the location is deemed merely narrowing the field of use by defining the interface a user uses to 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 30-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnell et al. (US 2016/0092456 A1) (hereinafter Bonnell), in view of Hurley et al. (US 8725407 B2) (hereinafter Hurley), in view of Kazama (US 2013/0013204 A1) (hereinafter Kazama), in view of Ettinger (US 2008/0262717 A1) (hereinafter Ettinger), and further in view of Abrams et al. (US 2017/0193428 A1) (hereinafter Abrams).

With respect to claim 4, Bonnell teaches:
Receiving, by a processor of a server, from a remote device, a current location of the remote device and global location data describing a delivery location (See at least paragraphs 20, 144, 147, 148, 161-165, 197, 209, and 236 which describe a user sending their account information, such as a username and password, and location information, such as GPS coordinate information, to a server).
Validating the received global location data (See at least paragraphs 147, 161-165, 168, and 169 which describe verifying the account information and location information).
Determining whether the delivery location is accessible via a road or pathway stored in a network database; Determining navigational data, wherein the navigational data comprises an ordered set of navigational instructions for physically accessing the delivery location from a first location (See at least paragraphs 137-141 and 148 which describe determining routing information, such as directions, in order to access the location).
Encoding, by the processor of the server, the navigational route into a plurality of 8-bit code words; Creating, by the processor of the server, a location code comprising the 8-bit code words such that the location code contains the encoded navigational route  (See at least paragraphs 10, 17, 108, 126-128, 137, 150, 161-165, 172-175, and 185 which describe creating a location code based on the location information, account information, and the routing information, wherein the location code is stored in a database and transmitted to the user.  It is noted that 8-bit code words are merely alphanumerical code).
Wherein the location code is at least one matrix barcode defined by a matrix of pixels that represent at least one navigational instruction of the ordered set of navigational instructions for physically accessing the delivery location from the first location (See at least paragraphs 129, 131, 132, 136, 137, 147, and 178 which describe converting the location code into a barcode or QR code).
Storing, by the processor of the server, the location code and the navigational route in the network database; and transmitting, by the processor of the server, the location code to the remote device (See at least paragraphs 10, 17, 108, 126-128, 137, 150, 161-165, 172-175, and 185 which describe creating a location code based on the location information, account information, and the routing information, wherein the location code is stored in a database and transmitted to the user).

Bonnell discloses all of the limitations of claim 4 as stated above.  Bonnell does not explicitly disclose the following, however Hurley teaches:
Receiving, by a processor, from a remote device, global location data describing at least longitude, latitude, and altitude of a delivery location (See at column 4 line 54 through column 5 line 13, column 8 line 42 through column 9 line 17, and column 12 lines 8-51 which describe providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley.  By allowing a user to select a location on a map, a system will predictably increase the ability of a user to send their location, as places with poor GPS location reception will still be able to be mapped in a known manner.

The combination of Bonnell and Hurley discloses all of the limitations of claim 4 as stated above.  Bonnell and Hurley do not explicitly disclose the following, however Kazama teaches:
In response to the determining that the delivery location is inaccessible via a publically maintained road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location; Storing, by the processor of a server, the determined missing path in the database using a first unique identifier (See at least paragraphs 25, 29, 30, 31, 75-77, and 86-91 which describe determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana.  By identifying a route to a destination using computer vision techniques on a map of an area, as shipping service will predictably 

The combination of Bonnell, Hurley, and Kazama discloses all of the limitations of claim 4 as stated above.  Bonnell, Hurley, and Kazama do not explicitly disclose the following, however Ettinger teaches:
In response to the determining that the delivery location is inaccessible via publically maintained road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location; storing, by the processor of the server, the determined missing path in the database using a first unique identifier (See at least paragraphs 73, 106, 111, 120, 133, and 142 which describe determining a missing path to a destination, wherein the system uses satellite images and maps of an area to identify a path to the destination).
Detecting, by the processor of the server, a landmark at or adjacent to the determined missing path; storing, by the processor of the server, the detected landmark in the database using a second unique identifier (See at least paragraphs 73, 74, 103, 104. 106, 113, and 121 which describe detecting landmarks at or near the identified route, and storing the route along with the landmarks in a database).
Determining, by the processor of the server, a navigational route to the delivery location via the determined missing path from the detected landmark, wherein the navigational route comprises an ordered set of navigational instructions for physically accessing the delivery location from the detected landmark (See at least 
Transmitting, by the processor of the server, the location code to the remote device; receiving, by a processor of the remote device, the location code; operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access a data network; and displaying, by the processor of the remote device, the ordered set of navigational instructions based on the scanning of the location code (See at least paragraphs 73, 74, 106, 111-114, 120, 121, 142, and 162 which describe generating a route from a landmark to a destination, wherein the route information is transmitted to a user device, that reads the information and displays the route, including directions from a landmark, and without a connection to a data network).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of 

The combination of Bonnell, Hurley, Kazama, and Ettinger discloses all of the limitations of claim 4 as stated above.  Bonnell, Hurley, Kazama, and Ettinger do not explicitly disclose the following, however Abrams teaches:
Wherein the delivery location is located outside a cellular data network; Operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code and the remote device being unable to access a cellular data network in order to be routed to a delivery destination (See at least paragraphs 28, 44, 48, and 52 which describe using of remote devices to scan mail identifiers in order to identify a destination, wherein the scanning and determination can be done when offline, including when the device is not connected to a cellular network).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the 

With respect to claim 5, the combination of Bonnell, Hurley, Kazana, Ettinger, and Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Hurley teaches:
Wherein receiving the global location data further comprises: providing, by the processor of the server, an interactive map to the remote user; receiving, at the processor of the server, a selection from the remote user, wherein the selection describes the delivery location on the interactive map; and determining, at the processor of the server, the latitude, longitude, and altitude of the selection (See at column 4 line 54 through column 5 line 13, column 8 line 42 through column 9 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger, with the system and method of using of remote devices to scan mail identifiers in order to identify a destination, wherein the scanning and determination can be done when offline, including when the device is not connected to a cellular network of Abrams.  By allowing a user to select a location on a map, a system will predictably increase the ability of a user to send their location, as places with poor GPS location reception will still be able to be mapped in a known manner.

With respect to claim 6, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Hurley teaches:
Wherein receiving the global location data further comprises: providing, at the processor of remote device, a user interface configured to receive input; receiving, at the processor of remote device, input from the remote user describing navigational directions for traveling to the delivery location; and determining at the processor of remote device, the latitude, longitude, and altitude of the navigational directions described by the received input (See at column 4 line 54 through column 5 line 13, column 8 line 42 through column 9 line 17, and column 12 lines 8-51 which describe providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user.  It is noted that the use of the map and the location identifying a route to a destination, and the information describes navigational information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a 

With respect to claim 7, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Bonnell teaches:
Printing the location code on a box, a package, a parcel, an envelope, a business card, or any combination thereof (See at least paragraph 105 and 131 which describe printing the location identifier onto a label or the parcel itself).

With respect to claim 30, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Ettinger teaches:
Wherein the detected landmark is a geological formation (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of 

With respect to claim 31, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Ettinger teaches:
Wherein the detected landmark is a religious building, a residence, or a business that is not accessible from a publicly-maintained transportation network (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues).


With respect to claim 32, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claims 4 and 31 as stated above.  In addition, Ettinger teaches:
Wherein the second unique identifier describes the detected religious building, residence, or business, and wherein the second unique identifier comprises a color 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network, and wherein the detected landmark includes geological and manmade formations of Ettinger, with the system and method of using of remote devices to scan mail identifiers in order to identify a destination, wherein the scanning and determination can be done when offline, including when the device is not connected to a cellular network of Abrams.  By including geological and manmade formations as landmarks, a routing system will predictably be able to provide clear navigational directions to users, even when in remote areas.

With respect to claim 33, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claims 4, 31, and 32 as stated above.  In addition, Ettinger teaches:
Wherein at least one navigational instruction of the set of navigational instructions comprises the color describing the at least one feature of the detected religious building, residence, or business (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues, and wherein a database includes the looks of the landmark, which is used in the directions).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network, and wherein the detected landmark includes geological and manmade formations of Ettinger, with the system and method of 

With respect to claim 34, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claims 4, 31, 32, and 33 as stated above.  In addition, Ettinger teaches:
Wherein the at least one navigational instruction of the set of navigational instructions further comprises an instruction for a user to change a direction of travel at the religious building, residence, or business having the color feature of the second unique identifier (See at least paragraphs 73, 74, 111-114, and 120 which describe the detected landmark as including geological and manmade formations, wherein the instructions include specific turn by turn directions with respect to the route and the landmark).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an 

With respect to claim 36, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claims 4 and 31 as stated above.  In addition, Ettinger teaches:
Wherein the delivery location is at least one of a rural location, a nomad location, and an adventure location and is located outside a current mail carrier coverage (See at least paragraphs 120, 133, and 142 which describe the mapping area and destination as possibly being in regions that are unmapped, in a park, or a field.  The Examiner notes that all of these locations are outside a mail carrier coverage).


With respect to claim 37, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Bonnell teaches:
Operating, by the processor of the remote device, a Global Positioning System (GPS) receiver communicatively coupled to the remote device, to determine the 

With respect to claim 38, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Kazana teaches:
Wherein the imagery data associated with the delivery location comprises satellite imagery of the delivery location (See at least paragraphs 25, 29, 30, 31, 44, 47, 75-77, and 86-91 which describe determining a route from a first location to a second location, wherein the route determination uses acquired satellite imagery of the locations to generate a route). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route, and wherein the route determination uses acquired satellite imagery of the locations to generate a route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted 

With respect to claim 39, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  In addition, Ettinger teaches:
Wherein operating the scanning device communicatively coupled to the remote device to scan the location code further comprises decoding the navigational route from the location code (See at least paragraphs 73, 74, 106, 111-114, 120, 121, 142, and 162 which describe generating a route from a landmark to a destination, wherein the route information is transmitted to a user device, that reads the information and displays the route, including directions from a landmark, and without a connection to a data network).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the 

Ettinger discloses all of the limitations of claim 39 as stated above.  Ettinger does not explicitly disclose the following, however Abrams teaches:
Wherein operating the scanning device communicatively coupled to the remote device to scan the location code further comprises decoding the location code without accessing the cellular data network (See at least paragraphs 28, 44, 48, and 52 which describe using of remote devices to scan mail identifiers in order to identify a destination, wherein the scanning and determination can be done when offline, including when the device is not connected to a cellular network).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnell, Hurley, Kazana, Ettinger, and Abrams as applied to claim 4 as stated above, and further in view of Windmueller et al. (US 8798380 B1) (hereinafter Windmueller).

With respect to claim 8, Bonnell/Hurley/Kazana/Ettinger/Abrams discloses all of the limitations of claim 4 as stated above.  Bonnell, Hurley, Kazana, Ettinger, and Abrams do not explicitly disclose the following, however Windmueller teaches:
Wherein the location code is less than 178 pixels long and less than 178 pixels wide (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger, with the system and method of using of remote devices to scan mail identifiers in order to identify a destination, wherein the scanning and determination can be done when offline, including when the device is not connected to a cellular network of Abrams, with the system and method of the generation of a barcode that can be any number of pixels in size and is encoded with information of Windmueller.  By adjusting the size of a location code to be a certain number of pixels in size, a system will predictably be able to ensure 

With respect to claim 9, Bonnell/Hurley/Kazana/Ettinger/Abrams/Windmueller discloses all of the limitations of claims 4 and 8 as stated above.  In addition, Windmueller teaches:
Wherein creating a location code further comprises applying a data mask, a bit-flipping scheme, or an encryption scheme to the matrix barcode pixels to obfuscate the encoded data (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-48, and column 1 line 58 through column 11 line 42 which describe the generation of a barcode that can be encoded using a data mask).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger, with the 

With respect to claim 10, Bonnell/Hurley/Kazana/Ettinger/Abrams/Windmueller discloses all of the limitations of claims 4, 8, and 9 as stated above.  In addition, Windmueller teaches:
Wherein creating a location code further comprises assigning a binary value to specific pixels within the barcode matrix, such that the pixels define at least one standard pattern at a specific location within the matrix barcode (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-48, and column 1 line 58 through column 11 line 42 which describe the generation of a barcode that can be encoded using a data mask, wherein the specific pixels are assigned a binary value).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the 

With respect to claim 11, Bonnell/Hurley/Kazana/Ettinger/Abrams/Windmueller discloses all of the limitations of claims 4, 8, 9, and 10 as stated above.  In addition, Windmueller teaches:
Wherein creating a location code further comprises assigning a binary value to each matrix barcode pixel, starting in the bottom-right corner and proceeding upward in a column (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-48, and column 1 line 58 through column 11 line 42 which 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger, with the system and method of using of remote devices to scan mail identifiers in order to identify a destination, wherein the scanning and determination can be done when offline, including when the device is not connected to a cellular network of Abrams, with the system and method of the generation of a barcode that can be any number of pixels in size and is encoded with information and using a data mask of Windmueller.  By assigning pixels in a generated barcode binary values, a barcode will efficiently be read and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

Michael Harrington
Primary Patent Examiner
10 February 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628